       Case 16-32898-RG           Doc 174-1 Filed 03/22/21 Entered 03/22/21 15:15:02                      Desc
                                    Notice of Order Entry Page 1 of 1
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 16−32898−RG
                                         Chapter: 13
                                         Judge: Rosemary Gambardella

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Christopher Borgersen                                    Janine Borgersen
   155 Lexington Avenue                                     155 Lexington Avenue
   Westwood, NJ 07675                                       Westwood, NJ 07675
Social Security No.:
   xxx−xx−0033                                              xxx−xx−3833
Employer's Tax I.D. No.:




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on March 22, 2021, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 174 − 170
Order Granting Motion For Relief From Stay re: 155 Lexington Ave., Westwood, NJ 07675 (Related Doc # 170).
Service of notice of the entry of this order pursuant to Rule 9022 was made on the appropriate parties. See BNC
Certificate of Notice. Signed on 3/22/2021. (car)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: March 22, 2021
JAN: car

                                                                     Jeanne Naughton
                                                                     Clerk
